DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 03/17/2021 has been entered and made of record.
Claims 1, 3, 8, 10, 14-16 and 20 have been amended.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.                                                                                                                                  Claim 1, the applicant argued that Regarding claim 1, the cited references fail to teach or suggest, by the wireless device: "determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold".
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in the message format, Intel clearly discloses that the UE is determining whether to suspend or terminate used by the communication link (i.e., terminating LWA or temporarily not available for LWA) with the eNB base station of radio resources according to the second wireless communication technology such as 
Damnjanovic also discloses that LTE-WLAN wireless communication activity is performed based on comparing expected interval periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 (see Damnjanovic, Fig.6A-C [0071] and Fig.13 [0124]-[0127]).    
Newly cited Lee reference also discloses the UE terminal is determining whether to suspend or terminate used by the radio resource control (RRC) connection/ communication link associated with the second communication link (Wi-Fi RAT) which satisfies the threshold based on identifying/comparing wireless communication activity since there is no WLAN packets resource for WWAN-WLAN aggregation (see Lee, Fig.14 step 1425 [0161], Fig.5A-C [0086], and Fig.4A-B [0076]).

Claims 8 and 14, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No.: US 10,201,031 B2 in view of in view of Lee et al. [hereinafter as Lee], US 2016/0338133 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A base station, comprising: an antenna; a radio operatively coupled to the antenna; a processing circuitry operatively coupled to the radio; wherein the antenna, radio, and processing circuitry are configured to: establish a communication link with a wireless device, wherein the communication link aggregates radio resources according to a first wireless communication technology and a second wireless communication technology, wherein the first wireless communication technology is different from the second wireless communication technology, wherein establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the receive an indication from the wireless device to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; receive an indication from the wireless device to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device; and resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device.
	The patent application does not disclose comparing an expected length of the wireless communication activity to a threshold.              
	However, Lee discloses comparing an expected length of the wireless communication activity to a threshold (Fig.4A-B [0076], Fig.5A-C [0086] and Fig.14 [0161]).                                                 	              	                                                      In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 2, the patent application does not disclose if the expected length of the wireless communication activity is below or above an expected length threshold.                
	However, Lee discloses if the expected length of the wireless communication activity is below or above an expected length threshold (Fig.4A-B [0076], Fig.5A-C [0086] and Fig.14 [0161]). 	                                                                       	                        	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include if the expected length of the wireless communication activity is below or above an expected length threshold as taught by Lee is to be added in the patent application.

Regarding claim 8, the claim 15 of patent application discloses An apparatus for implementation in a base station, comprising: one or more processing circuitries, configured to: establish a communication link with a wireless device, wherein the communication link aggregates radio resources according to a first wireless communication technology and a second wireless communication technology, wherein the first wireless communication technology is different from the second wireless communication technology, wherein establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the indicating; indicating to the wireless device to associate with the selected Wi-Fi terminal; receiving an indication from the wireless device that the wireless device is associated with the selected Wi-Fi terminal; and receiving an indication from the selected Wi-Fi terminal that the wireless device is associated with the selected Wi-Fi terminal; receive an indication from the wireless device to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; receive an indication from the wireless device to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device; and resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device 
	The patent application does not disclose based at least in part on one or more characteristics of the wireless communication activity.
	However, Lee discloses based at least in part on one or more characteristics of the wireless communication activity (Fig.4A-B [0076], Fig.5A-C [0086] and Fig.14 [0161]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include based at least in part on one or more characteristics of the wireless communication activity as taught by Lee is to be added in the patent application.                      	                                                                                              	Applicant's claim 8 merely broaden the scope of patent application claim 15 by eliminating the term “establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the indicating; indicating to the wireless device to associate with the selected Wi-Fi terminal; receiving an indication from the wireless device that the wireless device is associated with the selected Wi-Fi terminal; and receiving an indication from the selected Wi-Fi terminal that the wireless device is associated with the selected Wi-Fi terminal; receive In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 9, the patent application does not disclose if the expected length of the wireless communication activity is below or above the expected length threshold.
	However, Lee discloses if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.4A-B [0076], Fig.5A-C [0086] and Fig.14 [0161]). 	                    	                                                                        	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include if the expected length of the wireless communication activity is below or above an expected length threshold as taught by Lee is to be added in the patent application.

Regarding claim 14, the claim 15 of patent application discloses An apparatus for implementation in a base station, comprising: one or more processing circuitries, configured to: establish a communication link with a wireless device, wherein the communication link aggregates radio resources according to a first wireless communication technology and a second wireless communication technology, wherein the first wireless communication technology is different from the second wireless communication technology, wherein establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; receiving an acknowledgement from the selected Wi-Fi terminal in response to the indicating; indicating to the wireless device to associate with the selected Wi-Fi terminal; receiving an indication from the wireless device that the wireless device is associated with the selected Wi-Fi terminal; and receiving an indication from the selected Wi-Fi terminal that the wireless device is associated with the selected Wi-Fi terminal; receive an indication from the wireless device to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to suspend use of radio resources according to the second wireless communication technology for the communication link with the wireless device; receive an indication from the wireless device to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device; and resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device in response to the indication to resume use of radio resources according to the second wireless communication technology for the communication link with the wireless device.
	The patent application does not disclose based at least in part on one or more characteristics of the wireless communication activity.
	However, Lee discloses based at least in part on one or more characteristics of the wireless communication activity (Fig.4A-B [0076], Fig.5A-C [0086] and Fig.14 [0161]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include based at least in part on one or more characteristics of the wireless communication activity as taught by Lee is to be added in the patent application.                      	                                                                                              	Applicant's claim 14 merely broaden the scope of patent application claim 15 by eliminating the term “establishing radio resource aggregation for the communication link comprises: indicating to the wireless device to perform one or more Wi-Fi acquisition measurements for each of one or more Wi-Fi terminals; receiving a measurement report from the wireless device in response to the indication to perform the one or more Wi-Fi acquisition measurements for each of the one or more Wi-Fi terminals; indicating to a selected Wi-Fi terminal to provide Wi-Fi radio resources to the wireless device; In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 15, the patent application does not disclose if the expected length of the wireless communication activity is below or above an expected length threshold.                
	However, Lee discloses if the expected length of the wireless communication activity is below or above an expected length threshold (Fig.4A-B [0076], Fig.5A-C [0086] and Fig.14 [0161]). 	                                                                       	                            .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation: "Suspend/resume functionality for LWA", 3GPP DRAFT; R2-156743,
hereinafter "Intel" in view of Damnijanovic et al. [hereinafter as Damnijanovic], US 2014/0321376 A1 further in view of Lee et al. [hereinafter as Lee], US 2016/0338133 A1.
Regarding claim 1, Intel discloses wherein establish a communication link with a base station, wherein the communication link with the base station aggregates radio resources according to a first wireless communication technology and a second wireless communication technology (see title, where LWA stands for LTE-WLAN aggregation);
(section 1 and page 2 lines 1-3, where the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs); and
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology 
(second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA) to perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA and lines 2-30, performing the wireless communication activity/ transactions based on comparing availability duration of WLAN suspend-resume procedure to allow WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A).
	However, Intel does not specifically disclose a wireless device, comprising:
an antenna; a radio operatively coupled to the antenna; at least one processor  operatively coupled to the radio, wherein the antenna, radio, and at least one processor  are configured to: perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold, in the same field of endeavor, Damnjanovic teaches wherein a wireless device (Fig.1 [0037], wireless device), comprising: an antenna (Fig.11 [0114], an antenna); a radio (Fig.11 [0114], a radio operatively coupled to the antenna);
at least one processor operatively coupled to the radio, wherein the antenna, radio, and at least one processor are configured to (Fig.1 [0020], processor and Fig.11 [0114], a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to):
perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold (Fig.6A-C [0071], wireless communication activity based on periodic/length, threshold or event-based and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel to incorporate the teaching of Damnjanovic in order to achieve a maximum data rate for current channel conditions and the current modulation and coding scheme.
	It would have been beneficial to use the WLAN downlink scheduling intervals which may be both periodic and threshold or event-based, such that WLAN downlink scheduling occurs at the expiration of each WLAN downlink period, and additionally whenever the content of the WLAN transmit buffer drops to or below a threshold. In the example of FIG.6C, the WLAN downlink scheduling intervals may be strictly threshold or event-based, such that WLAN downlink scheduling occurs whenever the content of the WLAN transmit buffer drops to a threshold (zero, in this example) as taught by 
	Even though Intel and Damnjanovic disclose wherein perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold, in the same field of endeavor, Lee teaches wherein determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part comparing an expected length of the wireless communication activity to a threshold  (Fig.14 [0161], determining whether to suspend or terminate use by the radio resource control (RRC) connection/communication link associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on identifying/comparing wireless communication activity and Fig.14 step 1425, determining whether a parameter associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on monitoring and Fig.5A-C [0086], no WLAN packets resource for WWAN-WLAN aggregation and Fig.4A-B [0076], bearer activation and deactivation/ suspend or resume of radio resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel and Damnjanovic to incorporate the teaching of Lee in order to improve communication quality and reliability between base stations and UEs.

the second communication link satisfies the threshold (1425) as taught by Lee to have incorporated in the system of Intel and Damnjanovic to provide for improving the management of LTE-WLAN or WWAN-WLAN aggregation. (Lee, Fig.1 [0006], Fig.4A-B [0076], Fig.5A-C [0086], Fig.14 step 1425 and Fig.14 [0161])

Regarding claim 2, Intel, Damnjanovic and Lee disclosed all the elements of claim 1 as stated above wherein Intel further discloses the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/the wireless communication activity is below an expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A), wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/the wireless communication activity is above the expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A). Damnjanovic also discloses the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length
threshold (Fig.6A-C [0071], the wireless device is configured to suspend use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is below threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to suspend use by communication link with the LTE base station), wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length threshold (Fig.6A-C [0071], the wireless device is configured to terminate use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is above threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to terminate use by communication link with the LTE base station). Lee further discloses wherein if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.6 [0096], determine a parameter such as WLAN throughput parameter or the like that is expected length of the wireless communication activity is less than or greater than/below or above the threshold and Fig.17 [0190], determine the elapsed amount of time/expected length of the wireless communication activity is below or above the threshold).

Regarding claim 3, Intel, Damnjanovic and Lee disclosed all the elements of claim 1 as stated above wherein Intel further discloses the wireless device determines to suspend use by the communication link with the base station of radio resources according to the 
provide an indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device (page 2 lines 1-4, provide an indication to the eNB base station to suspend use of radio resources (e.g., temporarily not available) according to the second wireless communication technology WLAN when communicating with the wireless device UE); perform, after providing the indication to the base station to suspend use of radio resources according to the second wireless communication technology when
communicating with the wireless device, the wireless communication activity (page 2 lines 1-30, perform the wireless communication activity/WLAN micro transactions after providing the indication to the eNB base station to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE); and
provide, after performing the wireless communication transaction, an indication to the base station to resume use of radio resources according to the second wireless
communication technology when communicating with the wireless device (page 2 lines 1-30, provide an indication/inform to the eNB base station to resume use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE after performing the wireless communication transaction).

Regarding claim 4, Intel, Damnjanovic and Lee disclosed all the elements of claim 3 as stated above wherein Intel further discloses wherein the indication to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE is provided using the first wireless communication technology LTE), and
wherein the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is
provided using the first wireless communication technology (page 2 lines 1-30, the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology).

Regarding claim 5, Intel, Damnjanovic and Lee disclosed all the elements of claim 1 as stated above wherein Intel further discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained when used by the communication link with the base station of radio resources according to the second wireless communication technology is suspended (page 2 lines 1-30, the radio resources of the communication link with the eNB base station according to the second wireless communication technology WLAN are maintained (e.g., without initiating the WT Release procedure/ without terminating LWA) when used by the communication link with the eNB base station of radio resources through LTE according to the second wireless communication technology WLAN is suspended). Additionally, Damnjanovic discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained (Fig.4 [0059], the LTE-WLAN communication link with the eNB base station according to the second wireless communication technology WLAN are maintained).

Regarding claim 6, Intel, Damnjanovic and Lee disclosed all the elements of claim 1 as stated above wherein Intel further discloses the wireless communication activity comprises one or more of: a periodic data exchange with a paired device; 
a data exchange associated with a continuity service between the wireless device and another wireless device; or a scan for service according to the second wireless communication technology (page 1 2. Discussion lines 1-24, a scan for service according to the second wireless communication technology WLAN availability). Additionally, Damnjanovic discloses wherein the wireless communication activity comprises one or more of: a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or a scan for service according to the second wireless communication technology (Fig.5 [0069], a periodically data exchange with a paired device in LTE-WLAN aggregation).

Regarding claim 7, Intel, Damnjanovic and Lee disclosed all the elements of claim 1 as stated above wherein Intel further discloses the first wireless communication technology comprises a cellular communication technology, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology (page 1 1. Introduction lines 1-7, the first wireless communication technology comprises a cellular communication technology RAN2 LTE supporting LWA, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology).

Regarding claim 8, Intel discloses wherein establish a communication link with a base station, wherein the communication link with the base station aggregates radio resources according to a first wireless communication technology and a second wireless communication technology (see title, where LWA stands for LTE-WLAN aggregation);
determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station (section 1 and page 2 lines 1-3, where the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs); and
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA) to perform the wireless communication activity based at least in part on (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA and page 2 lines 2-30, performing the wireless communication activity/transactions based on one or more characteristics e.g., WLAN suspend-resume procedure to allow WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A).
	However, Intel does not specifically disclose a wireless device, comprising:
an antenna; a radio operatively coupled to the antenna; at least one processor  operatively coupled to the radio, wherein the antenna, radio, and at least one processor  are configured to: perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity, in the same field of endeavor, Damnjanovic teaches wherein a wireless device (Fig.1 [0037], wireless device), comprising: an antenna (Fig.11 [0114], an antenna); a radio operatively coupled to the antenna (Fig.11 [0114], a radio operatively coupled to the antenna);
at least one processor operatively coupled to the radio, wherein the antenna, radio, and at least one processor are configured to (Fig.1 [0020], processor and Fig.11 [0114], a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to): 
perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.6A-C [0071], wireless communication activity based on one or more characteristics of the wireless communication activity e.g., periodic/length, threshold or event-based and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel to incorporate the teaching of Damnjanovic in order to achieve a maximum data rate for current channel conditions and the current modulation and coding scheme.
	It would have been beneficial to use the WLAN downlink scheduling intervals which may be both periodic and threshold or event-based, such that WLAN downlink scheduling occurs at the expiration of each WLAN downlink period, and additionally whenever the content of the WLAN transmit buffer drops to or below a threshold. In the example of FIG.6C, the WLAN downlink scheduling intervals may be strictly threshold or event-based, such that WLAN downlink scheduling occurs whenever the content of the WLAN transmit buffer drops to a threshold (zero, in this example) as taught by Damnjanovic to have incorporated in the system of Intel to provide an overall increased in data throughput and an improvement in user experience. (Damnjanovic, Fig.1 [0037], Fig.6A-C [0071], and Fig.13 [0124]-[0127])
	Even though Intel and Damnjanovic disclose wherein perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity, in the same field of endeavor, Lee teaches wherein determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part on one or more (Fig.14 [0161], determining whether to suspend or terminate use by the radio resource control (RRC) connection/communication link associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on identifying/comparing wireless communication activity and Fig.14 step 1425, determining whether a parameter associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on monitoring and Fig.5A-C [0086], no WLAN packets resource for WWAN-WLAN aggregation and Fig.4A-B [0076], bearer activation and deactivation/suspend or resume of radio resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel and Damnjanovic to incorporate the teaching of Lee in order to improve communication quality and reliability between base stations and UEs.
	It would have been beneficial to use the information that identifies a threshold (e.g., configuration information) received either prior to the UE establishing
communication with the second communication link with the core network or after establishing the second communication link. In other words, the UE may receive the
threshold information from the first RAT regarding the second RAT prior to the UE establishing communication with the second RAT such that once the UE establishes the communication with the second communication link, the UE may be able to monitor the second communication link (1420) and determine whether a parameter associated with
the second communication link satisfies the threshold (1425) as taught by Lee to have incorporated in the system of Intel and Damnjanovic to provide for improving the 

Regarding claim 9, Intel, Damnjanovic and Lee disclosed all the elements of claim 8 as stated above wherein Intel further discloses wherein the one or more characteristics of the wireless communication activity comprise at least an expected length of the wireless communication activity (page 2 lines 1-30, the one or more characteristics of the wireless communication activity comprise availability duration of WLAN suspend-resume procedure (i.e., at least an expected length) to allow the wireless communication activity/ WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A), wherein the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is below an expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A), wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is above the expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A). Damnjanovic also discloses wherein the one or more characteristics of the wireless communication activity
comprise at least an expected length of the wireless communication activity (Fig.6A-C [0071], one or more characteristics of the wireless communication activity comprise periodic/length, threshold or event-based of the wireless communication activity upon scheduling interval period and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370), wherein the wireless device is configured to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length
threshold (Fig.6A-C [0071], the wireless device is configured to suspend use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is below threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to suspend use by communication link with the LTE base station),
wherein the wireless device is configured to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is above the expected length
threshold (Fig.6A-C [0071], the wireless device is configured to terminate use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is above threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to terminate use by communication link with the LTE base station). Lee further discloses wherein if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.6 [0096], determine a parameter such as WLAN throughput parameter or the like that is expected length of the wireless communication activity is less than or greater than/below or above the threshold and Fig.17 [0190], determine the elapsed amount of time/expected length of the wireless communication activity is below or above the threshold).

Regarding claim 10, Intel, Damnjanovic and Lee disclosed all the elements of claim 8 as stated above wherein Intel further discloses when the wireless device determines to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity, the antenna, radio, and at least one processor are further configured to:
provide an indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device (page 2 lines 1-4, provide an indication to the eNB base station to suspend use of radio resources (e.g., temporarily not available) according to the second wireless communication technology WLAN when communicating with the wireless device UE);
perform, after providing the indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device, the wireless communication activity (page 2 lines 1-30, perform the wireless communication activity/WLAN micro transactions after providing the indication to the eNB base station to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE); and
provide, after performing the wireless communication transaction, an indication to the base station to resume use of radio resources according to the second wireless
communication technology when communicating with the wireless device (page 2 lines 1-30, provide an indication/inform to the eNB base station to resume use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE after performing the wireless communication transaction).

Regarding claim 11, Intel, Damnjanovic and Lee disclosed all the elements of claim 10 as stated above wherein Intel further discloses the indication to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE is provided using the first wireless communication technology LTE), and
wherein the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology).

Regarding claim 12, Intel, Damnjanovic and Lee disclosed all the elements of claim 8 as stated above wherein Intel further discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained when used by the communication link with (page 2 lines 1-30, the radio resources of the communication link with the eNB base station according to the second wireless communication technology WLAN are maintained (e.g., without initiating the WT Release procedure/ without terminating LWA) when used by the communication link with the eNB base station of radio resources through LTE according to the second wireless communication technology WLAN is suspended). Additionally, Damnjanovic discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained (Fig.4 [0059], the LTE-WLAN communication link with the eNB base station according to the second wireless communication technology WLAN are maintained).

Regarding claim 13, Intel, Damnjanovic and Lee disclosed all the elements of claim 8 as stated above wherein Intel further discloses the wireless communication activity comprises one or more of:
a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
a scan for service according to the second wireless communication technology (page 1 2. Discussion lines 1-24, a scan for service according to the second wireless communication technology WLAN availability). Additionally, Damnjanovic discloses wherein the wireless communication activity comprises one or more of:
a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
(Fig.5 [0069], a periodically data exchange with a paired device in LTE-WLAN aggregation).

Regarding claim 14, Intel discloses wherein establish a communication link with a base station, wherein the communication link with the base station aggregates radio resources according to a first wireless communication technology and a second wireless communication technology (see title, where LWA stands for LTE-WLAN aggregation);
determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station (section 1 and page 2 lines 1-3, where the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs); and
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA) to perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (second line on page 2, where the UE informs the eNB that no WLAN resources can be used for LWA and lines 2-30, performing the wireless communication activity/ transactions based on comparing availability duration of WLAN suspend-resume procedure to allow WLAN micro transactions (i.e., characteristics of the wireless communication activity) as shown in WLAN Connection Status Report message of Appendix A).
	However, Intel does not specifically disclose an apparatus comprising: one or more processors, wherein the one or more processors are configured to cause the wireless device to: perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity, in the same field of endeavor, Damnjanovic teaches wherein an apparatus (Fig.1 [0037], an apparatus), comprising:
one or more processors (Fig.1 [0020], processor), wherein the one or more processors  are configured to cause the wireless device to (Fig.11 [0114], the processor are configured to cause the wireless device): perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.6A-C [0071], wireless communication activity based on one or more characteristics of the wireless communication activity e.g., periodic/length, threshold or event-based and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel to incorporate the teaching of Damnjanovic in order to achieve a maximum data rate for current channel conditions and the current modulation and coding scheme.

	Even though Intel and Damnjanovic disclose wherein perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity, in the same field of endeavor, Lee teaches wherein
determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part on one or more characteristics of the wireless communication activity (Fig.14 [0161], determining whether to suspend or terminate use by the radio resource control (RRC) connection/communication link associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on identifying/comparing wireless communication activity and Fig.14 step 1425, determining whether a parameter associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on monitoring and Fig.5A-C [0086], no WLAN packets resource for WWAN-WLAN aggregation and Fig.4A-B [0076], bearer activation and deactivation/ suspend or resume of radio resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Intel and Damnjanovic to incorporate the teaching of Lee in order to improve communication quality and reliability between base stations and UEs.
	It would have been beneficial to use the information that identifies a threshold (e.g., configuration information) received either prior to the UE establishing communication with the second communication link with the core network or after establishing the second communication link. In other words, the UE may receive the threshold information from the first RAT regarding the second RAT prior to the UE establishing communication with the second RAT such that once the UE establishes the
communication with the second communication link, the UE may be able to monitor the second communication link (1420) and determine whether a parameter associated with
the second communication link satisfies the threshold (1425) as taught by Lee to have incorporated in the system of Intel and Damnjanovic to provide for improving the management of LTE-WLAN or WWAN-WLAN aggregation. (Lee, Fig.1 [0006], Fig.4A-B [0076], Fig.5A-C [0086], Fig.14 step 1425 and Fig.14 [0161])

Regarding claim 15, Intel, Damnjanovic and Lee disclosed all the elements of claim 14 as stated above wherein Intel further discloses wherein the one or more characteristics of the wireless communication activity comprise at least an expected length of the wireless communication activity (page 2 lines 1-30, the one or more characteristics of the wireless communication activity comprise availability duration of WLAN suspend-resume procedure (i.e., at least an expected length) to allow the wireless communication activity/ WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A),
wherein the one or more processors are configured to cause the wireless device to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is below an expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A),
wherein the one or more processors are configured to cause the wireless device to terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication
activity is above the expected length threshold (page 2 lines 1-30, the wireless device is configured to suspend use by the communication link with the eNB base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity/ WLAN micro transactions if the availability duration of WLAN micro transactions/ the wireless communication activity is above the expected length threshold/ availability duration of WLAN suspend-resume procedure as shown in WLAN Connection Status Report message of Appendix A). Damnjanovic also discloses wherein the one or more characteristics of the wireless communication activity comprise at least an expected length of the wireless communication activity (Fig.6A-C [0071], one or more characteristics of the wireless communication activity comprise periodic/length, threshold or event-based of the wireless communication activity upon scheduling interval period and Fig.13 [0124]-[0127], LTE-WLAN wireless communication activity based on one or more characteristics of the wireless communication activity e.g., comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370), wherein the one or more processors are configured to cause the wireless  device to suspend use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity if the expected length of the wireless communication activity is below an expected length threshold (Fig.6A-C [0071], the wireless device is configured to suspend use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is below threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to suspend use by communication link with the LTE base station), wherein the (Fig.6A-C [0071], the wireless device is configured to terminate use by the communication link with the LTE base station of radio resources according to the second wireless communication technology WLAN to perform the wireless communication activity (by comparing) if the availability interval period of the wireless communication activity is above threshold or event-based and Fig.13 [0124]-[0127], comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370 to terminate use by communication link with the LTE base station). Lee further discloses wherein if the expected length of the wireless communication activity is below or above the expected length threshold (Fig.6 [0096], determine a parameter such as WLAN throughput parameter or the like that is expected length of the wireless communication activity is less than or greater than/below or above the threshold and Fig.17 [0190], determine the elapsed amount of time/expected length of the wireless communication activity is below or above the threshold).

Regarding claim 16, Intel, Damnjanovic and Lee disclosed all the elements of claim 14 as stated above wherein Intel further discloses when the one or more processor determine to suspend use by the communication link with the base station of radio 
provide an indication to the base station to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device (page 2 lines 1-4, provide an indication to the eNB base station to suspend use of radio resources (e.g., temporarily not available) according to the second wireless communication technology WLAN when communicating with the wireless device UE); perform, after providing the indication to the base station to suspend use of radio
resources according to the second wireless communication technology when communicating with the wireless device, the wireless communication activity (page 2 lines 1-30, perform the wireless communication activity/WLAN micro transactions after providing the indication to the eNB base station to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE); and
provide, after performing the wireless communication transaction, an indication to the base station to resume use of radio resources according to the second wireless
communication technology when communicating with the wireless device (page 2 lines 1-30, provide an indication/inform to the eNB base station to resume use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE after performing the wireless communication transaction).

Regarding claim 17, Intel, Damnjanovic and Lee disclosed all the elements of claim 16 as stated above wherein Intel further discloses wherein the indication to suspend use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to suspend use of radio resources according to the second wireless communication technology WLAN when communicating with the wireless device UE is provided using the first wireless communication technology LTE), and wherein the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology (page 2 lines 1-30, the indication to resume use of radio resources according to the second wireless communication technology when communicating with the wireless device is provided using the first wireless communication technology).

Regarding claim 18, Intel, Damnjanovic and Lee disclosed all the elements of claim 14 as stated above wherein Intel further discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained when used by the communication link with the base station of radio resources according to the second wireless communication technology is suspended (page 2 lines 1-30, the radio resources of the communication link with the eNB base station according to the second wireless communication technology WLAN are maintained (e.g., without initiating the WT Release procedure/ without terminating LWA) when used by the communication link with the eNB base station of radio resources through LTE according to the second wireless communication technology WLAN is suspended). Additionally, Damnjanovic discloses the radio resources of the communication link with the base station according to the second wireless communication technology are maintained (Fig.4 [0059], the LTE-WLAN communication link with the eNB base station according to the second wireless communication technology WLAN are maintained).

Regarding claim 19, Intel, Damnjanovic and Lee disclosed all the elements of claim 14 as stated above wherein Intel further discloses the wireless communication activity comprises one or more of:
a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
a scan for service according to the second wireless communication technology (page 1 2. Discussion lines 1-24, a scan for service according to the second wireless communication technology WLAN availability). Additionally, Damnjanovic discloses wherein the wireless communication activity comprises one or more of:
a periodic data exchange with a paired device; a data exchange associated with a continuity service between the wireless device and another wireless device; or
a scan for service according to the second wireless communication technology (Fig.5 [0069], a periodically data exchange with a paired device in LTE-WLAN aggregation).

Regarding claim 20, Intel, Damnjanovic and Lee disclosed all the elements of claim 14 as stated above wherein Intel further discloses the first wireless communication technology comprises a cellular communication technology, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology (page 1 1. Introduction lines 1-7, the first wireless communication technology comprises a cellular communication technology RAN2 LTE supporting LWA, wherein the second wireless communication technology comprises a wireless local area networking (WLAN) technology).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414